45 N.Y.2d 730 (1978)
N. A. Kerson Company, Inc., et al., Appellants,
v.
Shayne, Dachs, Weiss, Kolbrenner, Levy and Moe Levine, Individually and as Partners, et al., Respondents.
Court of Appeals of the State of New York.
Argued June 7, 1978.
Decided July 11, 1978.
Nathaniel Kerson, pro se, and Stephan A. Blum for appellants.
Samuel Halpern for respondents.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, FUCHSBERG and COOKE concur; Judge WACHTLER taking no part.
*732MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs, for reasons stated in the concurring memorandum of Mr. Justice JOSEPH A. SUOZZI.
We would add only that plaintiff's proof, taken in its most favorable light, fails to establish a prima facie case of legal malpractice or fraud in connection with the execution of the stipulation of settlement of the prior action. Other than evidence of withdrawal of the second affirmative defense, the record is barren of any evidence that said defense would have altered the result of the prior action.
Order affirmed, without costs, in a memorandum.